



Exhibit 10.3


SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED LEASE
            
Amendment Date:
August 7, 2017
 
 
Landlord:
DriveTime Car Sales Company, LLC,
 
An Arizona limited liability company
 
 
Tenant:
Carvana, LLC and Carvana Shipping & Delivery, LLC,
 
each, an Arizona limited liability company
 
 
Premises:
As defined in Section 1.1 to the Lease and as depicted in
 
the applicable Exhibit(s) attached thereto





RECITALS:


The Parties acknowledge that the following recitals are true and correct and are
a material part of this Second Amendment (this “Amendment”) to Lease:


A.    Landlord leases the Premises to Tenant pursuant to that certain Lease
Agreement by and between Landlord and Tenant dated November 1, 2014, as amended
by that certain Amended and Restated Lease Agreement dated March 15, 2015, as
amended by that certain Second Amended and Restated Lease Agreement dated July
1, 2015 (as modified August 17, 2015), as amended by that certain Third Amended
and Restated Lease Agreement dated March 18, 2016, as amended by that certain
Fourth Amended and Restated Lease Agreement dated February 24, 2017, as amended
by that certain First Amendment to Fourth Amended and Restated Lease Agreement
dated March 31, 2017 (the “Lease”).


B.    Landlord and Tenant desire to modify the Lease as set forth herein, which
shall constitute the Second Amendment to the Lease (“Second Amendment” or
“Amendment”)


AGREEMENT:


NOW, THEREFORE, in consideration of the acknowledgments, representations,
warranties, and covenants of the Parties stated herein, Landlord and Tenant
hereby mutually agree to amend the Lease as follows:


1.
Incorporation of Recitals; Capitalized Terms. The recitals set forth above are
deemed to be true and accurate in all respects and are hereby incorporated into
this Amendment by this reference. Capitalized terms used in this Second
Amendment shall have the same meanings as ascribed to them in the Lease, unless
otherwise defined in this Amendment.



2.
Orlando Hub Site Expiration Date.    Exhibit A to the Lease shall be modified to
reflect that Landlord has consented to Tenant designating the Orlando Hub a
Renewal Hub such that the Orlando Hub lease term shall extend one additional
year from the prior expiration date of August 2, 2017. As a result, the
Expiration Date for the Orlando Hub shall be August 1, 2018. Base Rent for the
term commencing August 1, 2017 and expiring August 1, 2018 shall be in an amount
which is 2% more than the Base Rent due before such increase; subject to and
provided that Tenants Expected Share of Property at the Orlando Hub shall now be
1.8% due to Tenants reduced utilization of such Property.



3.
Multi-Car Hauler Storage. Tenant acknowledges and agrees that Tenant shall not
be permitted to store Multi-Car Hauler vehicles at the Orlando Hub site.






--------------------------------------------------------------------------------







4.
Miscellaneous. Except as modified by this Amendment, the Lease remains in full
force and effect and is hereby ratified and affirmed by Landlord and Tenant.
This Amendment evidences the entire agreement among the parties regarding the
subject matter hereof. In the event of any conflict between the terms of the
Lease and the terms of this Amendment, the terms of this Amendment shall govern
and control.



5.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which when executed and delivered shall constitute a duplicate original, but
all counterparts together shall constitute a single agreement.





[Signature Page Follows]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties acknowledge their receipt, review,
understanding, and acceptance of this Amendment, effective as of the Amendment
Date.




 
Landlord:
 
DriveTime Car Sales Company, LLC
 
 
 
an Arizona limited liability company
 
 
 
 
 
 
 
 
By:
/s/ Jon D. Ehlinger
 
 
 
Name:
Jon D Ehlinger
 
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
Tenant:
 
Carvana, LLC
 
 
 
an Arizona limited liability company
 
 
 
 
 
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tenant:
 
Carvana Shipping & Delivery, LLC
 
 
 
By:
/s/ Paul Breaux
 
 
 
Name:
Paul Breaux
 
 
 
Title:
Vice President








